Quillian, Presiding Judge.
In this appeal from the defendant’s conviction of auto theft, the sole enumeration of error is that the evidence was insufficient to support the verdict. Held:
Submitted November 20, 1979
Decided January 15, 1980.
Donald E. Strickland, for appellant.
William S. Lee, District Attorney, Richard L. Hodge, Assistant District Attorney, for appellee.
After reviewing the transcript, we hold that a rational trier of fact could have found from the evidence adduced at trial proof of defendant’s guilt beyond a reasonable doubt.

Judgment affirmed.


Smith and Birdsong, JJ., concur.